FILED
                            NOT FOR PUBLICATION                             NOV 28 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEOFFREY JACOBS,                                 No. 11-16078

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01493-RJB

  v.
                                                 MEMORANDUM *
STATE OF ARIZONA, a governmental
entity; ARIZONA DEPARTMENT OF
PUBLIC SAFETY, DPS, a political
subdivision of the State of Arizona;
ROBERT HALLIDAY, individually and
in his official capacity as Director of DPS;
BRENDA HALLIDAY; PENNIE
GILLETTE-STROUD, in her official and
individual capacity; LAURIE GRIFFITH,
in her official and individual capacity;
AMI HALLIDAY; GREGORY STROUD;
TIMOTHY GRIFFITH,

              Defendants - Appellees.



                   Appeal from the United States District Court
                             for the District of Arizona
                  Robert J. Bryan, Senior District Judge, Presiding

                     Argued and Submitted November 5, 2012
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER, KLEINFELD, and BERZON, Circuit Judges.

      Geoffrey Jacobs appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 action claiming violation of his civil rights arising out of an allegedly

unlawful search and seizure of his computer. He contends that the search

constituted an invasion of rights that led to information leading in turn to his

termination from the Arizona Department of Public Safety. He unsuccessfully

challenged that termination in Arizona administrative proceedings, claiming

violation of his constitutional rights, but admitting to the underlying misconduct.

He did not appeal to the state trial court.

      The district court dismissed this action, ruling that under Arizona state law,

Jacobs’s constitutional claims were barred by res judicata. It relied on Olson v.

Morris, 188 F.3d 1083 (9th Cir. 1999), which held that a plaintiff’s section 1983

claims in federal court were barred by res judicata when the plaintiff failed to

appeal an administrative decision to an Arizona state court with jurisdiction to

adjudicate the constitutional claims. Jacobs contends that his federal claims

involve constitutional rights that could not have been administratively adjudicated.

Under Olson, however, if they could have been adjudicated in an appeal to the state

court, they are barred by res judicata. 188 F.3d at 1084–87. Like Olson, Jacobs is




                                              2
attempting to challenge the basis for his termination by bringing a constitutional

claim in federal court after the state proceedings became final.

      In this instance, neither party has cited Arizona precedent going either way

on whether an Arizona court, on review of the administrative termination

proceeding, would have reached the constitutional issues Jacobs seeks to

adjudicate, as they may not be pertinent to the propriety of his termination as a

matter of state law. But careful review of the complaint reflects that Jacobs is not

seeking redress for any injuries other than those arising out of his termination. His

federal complaint sought back pay, retirement benefits, and other compensation

related to his employment and termination. The relief he seeks, including the plea

for emotional distress, all arise from his termination. As the termination

determination itself is res judicata, Jacobs cannot seek any relief on the premise

that the termination was wrongful. See Olson, 188 F.3d at 1086 (“In Arizona, the

failure to seek judicial review of an administrative order precludes collateral attack

of the order in a separate complaint.”).

      AFFIRMED.




                                           3